    Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 1 of 12


                                            Pages 1 - 12

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable William H. Alsup, Judge

FLUIDIGM CORPORATION, a           )
Delaware corporation; and         )
FLUIDIGM CANADA, INC., a          )
foreign corporation,              )
                                  )
           Plaintiffs,            )
                                  )
 VS.                              )    NO. C 19-05639 WHA
                                  )
IONPATH, INC., a Delaware         )
corporation,                      )
                                  )
           Defendant.             )
                                  )
                              San Francisco, California
                              Thursday, June 18, 2020

               TRANSCRIPT OF TELEPHONIC PROCEEDINGS


APPEARANCES BY TELEPHONE:

For Plaintiffs:
                         BRYAN CAVE LEIGHTON PAISNER LLP
                         211 N. Broadway - Suite 3600
                         St. Louis, Missouri 63102
                   BY:   NICK E. WILLIAMSON, ATTORNEY AT LAW

For Defendant:
                         WILMER, CUTLER, PICKERING, HALE
                           & DORR LLP
                         950 Page Mill Road
                         Palo Alto, California 94304
                   BY:   SONAL N. MEHTA, ATTORNEY AT LAW


          (APPEARANCES CONTINUED ON FOLLOWING PAGE)


REPORTED BY:   Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
               Official Reporter
         Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 2 of 12   2


1    APPEARANCES BY TELEPHONE:     (CONTINUED)

2    For Defendant:
                              WILMER, CUTLER, PICKERING, HALE
3                               & DORR LLP
                              One Front Street - Suite 3500
4                             San Francisco, California 94111
                        BY:   JOSHUA R. FURMAN, ATTORNEY AT LAW
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
         Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 3 of 12    3


1    Thursday - June 18, 2020                               8:00 a.m.

2                           P R O C E E D I N G S

3                                   ---000---

4             THE CLERK:    Please come to order.     This court is now

5    in session.   The Honorable William Alsup presiding.

6         Calling case 19-5639, Fluidigm Corporation, et al., versus

7    IONpath, Inc.

8         Counsel, beginning with plaintiffs' counsel, state

9    appearances, please.

10            MR. WILLIAMSON:     Good morning, Your Honor.      This is

11   Nick Williamson from Bryan Cave Leighton Paisner on behalf of

12   plaintiff Fluidigm.

13            MS. MEHTA:    Good morning, Your Honor.      This is

14   Sonal Mehta from the WilmerHale firm on behalf of defendant

15   IONpath, and with me today is my colleague Josh Furman who will

16   be handling the argument for IONpath.

17            THE COURT:    Great.    Anyone else?

18                              (No response.)

19            THE COURT:    Okay.    Please, when you speak, identify

20   yourselves for the court reporter.

21        I'm up to speed on what the issue is.       I'd like to give

22   each side a chance to make their main argument, their main

23   point, but not very long; and each side --

24        So let me just say to everyone else, if you sign on or

25   off, it makes that irritating beep sound and I lose track of
         Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 4 of 12           4


1    what's being said so, please, wait until we have a good break

2    before you sign off.    I suspect those are people who are

3    signing in, but I don't know.

4         Okay.   So let's start with the defendant who's making the

5    motion.   Please go ahead.

6              MR. FURMAN:    Thank you, and good morning, Your Honor.

7    This is Josh Furman for defendant IONpath.

8         So just to -- I know you're up to speed, but to set the

9    stage, IONpath has asked for, as part of its interrogatory, its

10   properly enabled to Fluidigm's limitation-by-limitation

11   contentions as to how each element of the claims is allegedly

12   met by each allegedly embodying product.

13        While Fluidigm has provided a response to this

14   interrogatory, they have not provided an element-by-element

15   analysis.    Instead, their charts that they provide show

16   broad-strokes information and on a claim-by-claim basis.             Where

17   this falls short is that it fails to provide notice to IONpath,

18   clear notice, as to how Fluidigm contends that these products

19   actually do practice the claims.

20        What I would like to address today really falls quickly

21   into three buckets.     First is why this information --

22             THE COURT:    No, no.   You don't get three.

23             MR. FURMAN:    Okay.

24             THE COURT:    You get one.

25             MR. FURMAN:    Sure.
         Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 5 of 12   5


1             THE COURT:    So make your best point.

2             MR. FURMAN:    Okay.   Well, to address -- I'll say that

3    the relevance of these products hasn't actually been disputed

4    so I will focus on why what Fluidigm has provided is not

5    sufficient.

6         What they've produced to us are a set of charts; and if

7    Your Honor has Exhibit F to IONpath's brief available --

8             THE COURT:    No, I don't have it.

9             MR. FURMAN:    You don't.    It's quite all right.

10            THE COURT:    I just have a summary, but I understand

11   the issues so I don't need to see the chart.

12            MR. FURMAN:    Fine.   Not a problem at all.

13        So the chart that they provided, it is a chart but, at the

14   end of the day -- and what we've included here, while it's just

15   an excerpt, it fit into Your Honor's standing order in terms of

16   the 12-page limit -- it shows, for instance, one of the claims

17   that's included in the showdown procedure, and we have on the

18   left side the entire claim bundled into a single cell and on

19   the right-hand side just four screen shots of web pages and

20   user guides and a sentence or two that provides a small amount

21   of detail.

22        What it doesn't provide is the element-by-element

23   analysis; and to be more specific there, just as an example,

24   the claim -- this claim requires a first device to do a number

25   of things and a second device to do a number of things.
         Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 6 of 12    6


1         When we look to the screen shots, there are several

2    elements described relating to this allegedly embodying

3    product, but there's no explanation of what is the first device

4    from among those things described and, more importantly, what

5    is not the first device described.

6         And then it goes on -- you know, the claim goes on to

7    include other elements, such as detecting a transient and the

8    use of a lanthanide or noble metal, and for these things -- for

9    these elements of the claim, there's simply no mapping.         And

10   why that's important at the end of the day --

11            THE COURT:    All right.    I don't care why that's

12   important.

13        Let me ask you a question.      The other side says, look, for

14   lost profits, it doesn't have to read on -- the claims don't

15   have to read, all they've got to do is show that there are no

16   noninfringing alternatives; and if the public didn't buy your

17   product, they would have had to buy their product even though

18   it doesn't fall within the claim language because there are no

19   noninfringing alternatives.     So what do you say to that

20   argument?

21            MR. FURMAN:    So I would say two things.      Number one,

22   while they could make that argument, that's not the argument

23   that they've made.    Fluidigm's damages contentions put these

24   embodying products squarely at the center of what's at issue.

25        The other thing --
         Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 7 of 12       7


1             THE COURT:    Read to me -- what do you base that on?

2    Read to me what you base that on.

3             MR. FURMAN:    So in Fluidigm's damages contentions,

4    they have stated that their proprietary products, the CyTOF

5    Helios and Hyperion mass cytometry technologies, practice and

6    utilize the inventions claimed in the patent, and they use that

7    to support their demand for the patented product under their

8    lost profits and losses.

9             THE COURT:    Wait, wait, wait.     Are you reading it to

10   me or are you summarizing it?

11            MR. FURMAN:    I am quoting but slightly out of order,

12   and this was in Exhibit B.

13            THE COURT:    Read the exact quote so I can -- because

14   if they, in fact, did say that, I might agree with you.         So I'd

15   like to hear where the lost profits analysis is pitched by

16   plaintiff --

17            MR. FURMAN:    The heading --

18            THE COURT:    Go ahead.

19            MR. FURMAN:    Sorry.

20        The heading says "A Demand for the Patented Product," and

21   it says (reading):

22             "There is a strong and growing market for mass

23        cytometry instruments and reagents as demonstrated by

24        sales that have already been made by both parties and the

25        technology's potentially revolutionary effect on
         Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 8 of 12      8


1         personalized cancer treatment.      Fluidigm has made

2         significant sales of its products and services but

3         practice and utilize the inventions claimed in the

4         asserted patents; namely, its proprietary CyTOF Helios and

5         Hyperion mass cytometry technologies, Maxpar reagents, and

6         therapeutics insights surface."

7             THE COURT:    All right.    Hold that thought.     I want to

8    see what the other side says to what I just heard.

9         Please go ahead.

10            MR. WILLIAMSON:     Good morning, Your Honor.      This is

11   Nick Williamson for plaintiff Fluidigm.

12        I think that the issues here are fairly well laid out in

13   the parties' letter briefs, and I wanted to key in on what we

14   see as an important issue here, Your Honor, and that's that in

15   every case that defendants have cited -- in the Infernal

16   Technology case, in the Blast Motion case, in the Apple case,

17   in the LifeNet case, and in the Ultimate Pointer case -- the

18   plaintiffs had either refused to provide any response or had

19   simply relied on documents under Rule 33 of the Federal Rules

20   of Civil Procedure.

21        Here we have a very different posture where Fluidigm has

22   provided 17 pages of detailed charts providing sufficient

23   notice to defendant IONpath of why Fluidigm believes that the

24   products and methods practice the asserted claims that we'd see

25   as a substantial distinguishing factor on top of the
         Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 9 of 12     9


1    overbreadth and burdensome nature of the original

2    interrogatory, which demanded properly objectionable

3    information well beyond what is now sought with this limited --

4              THE COURT:   Well, how can it be burdensome?       How can

5    it be burdensome for you?     You had the patent owner to identify

6    how your own products practice the claimed patents -- claimed

7    inventions.   To me you ought to be able to do that in about two

8    hours.   I don't see why that's burdensome.      This is information

9    totally within your control.     What's so burdensome about that?

10             MR. WILLIAMSON:    I understand that, Your Honor, and

11   that is -- the unduly burdensome nature comes in with trying to

12   break this down on an element-by-element or a limitation-by-

13   limitation chart.

14        We've already provided --

15             THE COURT:   You can do that -- listen, you can do that

16   in two hours.   If you can't, you've got no case.       This is

17   ridiculous.   You could do that.     I don't understand why you're

18   resisting this.

19        I know why you're resisting it.      It's because you're

20   afraid to go on record because it's going to hurt you in other

21   cases.   I understand how these patent cases work.       You're

22   desperate to avoid taking a position on this.        So you're going

23   to lose this point.

24        All right.   I'm ready to make a ruling.       Are you ready to

25   take down my ruling?
        Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 10 of 12    10


1             MR. WILLIAMSON:    Yes, Your Honor.

2             THE COURT:   All right.    I'm ordering the plaintiff to

3    do a claim chart limitation-by-limitation on why and how its

4    own products that it claims are lost profits or would be

5    evidence of commercial success of the invention, how each

6    claim, not the patent, each claim that is asserted reads on

7    those patents -- I'm sorry -- reads on those products.

8         The reason for this is it's relevant in two respects.

9    First, on account of lost profits contentions as set forth in

10   the plaintiffs' own interrogatory answer.       Now, I want to say

11   that I recognize that even products that do not read on it

12   might serve as the basis for lost profits if and only if there

13   is no noninfringing alternative; but given the way that the

14   plaintiff has pitched it in the interrogatory answer, you are

15   stuck with your answer and you're not going to wiggle off even

16   though it may hurt you in some other case.       You're going to be

17   specific or I'm going to throw out your case.

18        Number two reason that it's relevant is because of

19   commercial success.   You're claiming that this is the greatest

20   thing since sliced bread -- okay -- and that your own products

21   prove that; but if your own products don't practice the actual

22   limitation by limitation, it's irrelevant.       It must be

23   limitation by limitation read exactly on the claims or it

24   doesn't count for commercial success.

25        All right.   That's the ruling and you're going to answer
        Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 11 of 12      11


1    this, and I'm going to make you pay the fees of the other side

2    for being obstinate and requiring this hearing.        This was

3    unwarranted.   You should have answered this.      You're the

4    plaintiff.   A plaintiff is supposed to open up the doors and

5    say "Come get my discovery."     Instead, you are stonewalling

6    like a big law firm.   Do not do that.

7         Okay.   I want the plaintiff -- I'm sorry -- the defendant

8    to prepare a form of order that captures what I just said.

9         Now, I want to say to you, Defendant, if you overreach and

10   try to slip things in there that I have not ruled in your favor

11   on, then I'm going to deny your relief.      So please do not try

12   to slip in extra things.

13        I'll give you three weeks in order -- in which to

14   answer -- to give proper answers to this interrogatory.

15        Any product for which you do not do this, you will not be

16   allowed to rely on it at trial for any purpose.        So be aware of

17   that.   If you're going to assert this at trial or on summary

18   judgment as a basis for commercial success or lost profits or

19   for any other reason where the contention is it reads on the

20   patent, then you must identify it now.

21        And I want to say one other thing.      Sometimes a product

22   has two different versions.     It has Version A, then it has

23   Version B.   It will not be enough to say, "Oh, here's

24   Version A.   That's good enough."    Any version that you say

25   reads on the limitations must be identified with a claim chart.
        Case 3:19-cv-05639-WHA Document 99 Filed 06/22/20 Page 12 of 12       12


1         So if you've got four versions of the particular product

2    and you're going to contend at trial all four versions, then

3    you have to identify for all four versions because I have

4    found, sadly, in other cases that only one product -- only one

5    arguably fits and the plaintiff is trying to skate by by

6    claiming that all of them, you know, is representative.         No, no

7    representatives.   You've got to do it version by version,

8    product by product.

9         All right.    That's the ruling.

10        Thank you, Counsel.    I'm sorry, I've got other hearings to

11   go to and good luck to both sides.

12            MR. WILLIAMSON:    Thank you for your time, Your Honor.

13            MR. FURMAN:   Thank you, Your Honor.

14            MS. MEHTA:    Thank you, Your Honor.

15                 (Proceedings adjourned at 8:14 a.m.)

16                                ---oOo---

17                         CERTIFICATE OF REPORTER

18           I certify that the foregoing is a correct transcript

19   from the record of proceedings in the above-entitled matter.

20   DATE:   Saturday, June 20, 2020

21

22

23              _________________________________________

24             Jo Ann Bryce, CSR No. 3321, RMR, CRR, FCRR
                           U.S. Court Reporter
25
